Case 2:20-cv-04834-JAK-MAA Document 1-3 Filed 05/29/20 Page1lof4 Page ID #:45

EXHIBIT “3”

 
Case 2:20-cv-04834-JAK-MAA Document 1-3 Filed 05/29/20 Page 2of4 Page ID #:46

 

| BB brtepserctsgcon | BBE wsrowmtzeveseais x [FF eter x |G brrcr404 (Nor Found x | EB ilsresezo7estts_ ILSPONLISSC8TIONT; xp

& > Cc & img. cfrystaric revny'l (78 1500/55 508776941 570M. 935687709. Fawr, nq?uerine =O

     

fisncears stan. Be Gcegle Translate BB Wajestic Mefioure.., = Nikon Deen Captur,,
: Ming PIE

Ta We Th

e7F
2 um we
wo
ae 25
et

§:53am Sunday 17 May 2020

 

 
Case 2:20-cv-04834-JAK-MAA Document 1-3 Filed 05/29/20 Page 3of4 Page ID #:47

 

bps’ HEE iLsrad YB Eror | GS erore: |B) Lsroe | Ba te | ‘Worse: | Ba wszoe | weybs | @ ways: ‘set BP is x @ Wayts: | archive | + ise |

“pgtesrsinn =O |

* ae: @

+7 C 4 img ctrystarie cami {A76AFH/1SRTONT9 il Pete. * 1675979 _hgae

Birks Beis 1 5
HE App: @) Comsiancescsctan.. Bp Google transite [BP Majestic MelibuPs«,  & @ Nikon 5850 Captur..

 

 

Any FOF > Taps
Ta We Ta ,

é

Nee. ns

9:57am Sunday 17 May 2020

 

 
 

Case 2:20-cv-04834-JAK-MAA Document 1-3 Filed 05/29/20 Page4of4 Page ID #:48

 

fal hnpsrewnc x t a ees
. Se aes * |G frordoatio, | EB LsmeLte x BB iseuuzs x @ Wtedee: x | @ LsranaD x| +
<5 ¢ >i Lotapsatic rom 0476 1A5ayildororayt 997827 1031 STN. 2A76e 1S emem jpg

: * 288s @

T Apps GY Comsiancesesctan.. Bye Google Translate BP Najectic MslibuRs. cb Mikon D850 Czpter.,

 

May Paar
ju We Ta

   

8%
RB ow
wow
5 2G BT 28

2
$:5éam Sunday 17 May 2020

 
